The defendants' motion to dismiss the bill should have been granted. The remedy afforded the plaintiffs by section 6, chapter 79, Public Statutes, for abatement of their taxes by application to the selectmen, and in case of their neglect or refusal, by petition to the superior court within the time there prescribed, is plain and adequate to redress any errors in the assessment of which they complain, even though "the whole assessment is illegal." Rockingham Ten Cent Savings Bank v. Portsmouth, 52 N.H. 17, 30; Brown v. Concord, 56 N.H. 375, 386; Edes v. Boardman, 58 N.H. 580, 584,585, 589; Perley v. Dolloff, 60 N.H. 504; Cheshire County Tel. Co. v. State, 63 N.H. 167; School District v. Carr, 63 N.H. 201; Canaan v. District, 74 N.H. 8. It is not merely an adequate remedy, but the statute plainly indicates that it was intended to be the only available remedy for errors that can be corrected on appeal. Edes v. Boardman, 58 N.H. 580,591-594. In the latter case (p. 594), the court in construing sections 10 and 11, chapter 53, General Statutes (P.S., c. 59, ss. 10, 11), which provided a remedy for the abatement of taxes annually assessed, said: "The appeal of one who is not delinquent in the exhibition of an account must be brought within nine months after notice of taxation; and on his appeal such order must be made as justice requires. The limitation of the time, the equitable limitation of the nature of the remedy, and the public and private mischiefs intended to be suppressed by these limitations, show there is no other remedy against the town for any error correctible on appeal." The fact that section 6 limits the time within which an appeal may be taken to ninety *Page 481 
days instead of nine months, and does not require a compliance with chapter 57 of the Public Statutes as to exhibiting an account, does not alter its meaning in the particular here in question.
"There is also another ground for dismissing the bill, which is that it is . . . a proceeding to prevent the payment of a tax by injunction, which courts of equity will not ordinarily assume to do, and never in a case like this." Perley v. Dolloff, 60 N.H. 504, 505; Rockingham Ten Cent Savings Bank v. Portsmouth, supra; Brown v. Concord, supra; Brooks v. Howland,58 N.H. 98, 100.
Bill dismissed.
All concurred.